Case 1:17-cv-00548-TSC Document 50-23 Filed 03/03/20 Page 1 of 4




                      EXHIBIT R
                Case 1:17-cv-00548-TSC Document 50-23 Filed 03/03/20 Page 2 of 4


Lally, Claire M.

From:                             Wilkens, Scott B.
Sent:                             Tuesday, October 10, 2017 3:19 PM
To:                               Carrie DeCell; 'Katie Fallow'
Cc:                               Stewart, Michael E.
Subject:                          FW: Knight: CBP: Item 5


FYI

-----Original Message-----
From: Wilkens, Scott B.
Sent: Wednesday, October 04, 2017 4:18 PM
To: 'Glass, David (CIV)' <David.Glass@usdoj.gov>
Subject: RE: Knight: CBP: Item 5

David,

Yes, this proposal is fine with Plaintiff. If CBP runs the search described in your September 27, 2017 email below and
produces all non-exempt portions of any responsive records that it identifies, Plaintiffs will consider CBP to have
complied in full with Item 5 of its request.

Scott

-----Original Message-----
From: Glass, David (CIV) [mailto:David.Glass@usdoj.gov]
Sent: Wednesday, October 04, 2017 2:27 PM
To: Wilkens, Scott B. <SWilkens@jenner.com>
Subject: FW: Knight: CBP: Item 5

Scott –

I'm not sure we closed the loop on this. Is this proposal OK with your side?

David

-----Original Message-----
From: Glass, David (CIV)
Sent: Wednesday, September 27, 2017 11:55 AM
To: Wilkens, Scott B. <SWilkens@jenner.com>
Cc: Stewart, Michael E. <MStewart@jenner.com>
Subject: RE: Knight: CBP: Item 5

Scott –

CBP proposes in view of your email dated September 20, 2017, to search its complaint management system for records
dating from January 1, 2012, relating to the CBP Office of Field Operations, frequent searches or delays, CBP’s
procedures and policies, and CBP’s search authority using the following search terms: “electronic device,” “phone,”
“cellphone,” “laptop,” “iPad,” “mobile device,” “computer,” “cellular device,” “tablet,” “mobile phone,” and “PDA.”


                                                            1
                  Case 1:17-cv-00548-TSC Document 50-23 Filed 03/03/20 Page 3 of 4
Please let me know whether plaintiff will consider CBP to have complied in full with Item 5 of its request if it conducts
the above search and produces all non-exempt portions of any responsive record that it identifies, i.e., any record that
contains one or more of the above search terms and contains or relates to complaints about CBP’s search, review,
retention, or sharing of the information on travelers’ electronic devices.

David

-----Original Message-----
From: Wilkens, Scott B. [mailto:SWilkens@jenner.com]
Sent: Wednesday, September 20, 2017 9:17 AM
To: Glass, David (CIV) <DGlass@CIV.USDOJ.GOV>
Cc: Stewart, Michael E. <MStewart@jenner.com>
Subject: Re: Knight: CBP: Item 5

David,

Plaintiff will consider CBP to have complied in full with Item 5 if its search includes the following additional search terms
in its search, and it produces all non-exempt portions of any records it identifies:

computer
cellular device
tablet
mobile phone
PDA

Please let me know if that is agreeable to CBP.

Thanks,
Scott

On Sep 15, 2017, at 2:13 PM, Glass, David (CIV) <David.Glass@usdoj.gov<mailto:David.Glass@usdoj.gov>> wrote:

Scott –

CBP advises that it can use single-term searches to search the complaint management system for records relating to the
CBP Office of Field Operations, frequent searches or delays, CBP’s procedures and policies, and CBP’s search authority.
It therefore proposes to conduct a search for records in those categories dating from January 1, 2012, using the
following search terms: “electronic device,” “phone,” “cellphone,” “laptop,” “iPad,” and “mobile device.”

Please let me know whether plaintiff will consider CBP to have complied in full with Item 5 of its request if it conducts
the above search and produces all non-exempt portions of any responsive records that it identifies.

David


________________________________
Scott B. Wilkens

Jenner & Block LLP
1099 New York Avenue, N.W.
Suite 900, Washington, DC 20001-4412 | jenner.com<http://protect-
us.mimecast.com/s/ESYtCYElEOIgEkG7uVbCAH?domain=jenner.com>

                                                              2
                Case 1:17-cv-00548-TSC Document 50-23 Filed 03/03/20 Page 4 of 4
+1 202 639 6072 | TEL
SWilkens@jenner.com<mailto:SWilkens@jenner.com>
Download V-Card<https://protect-us.mimecast.com/s/vgBhCZ6m6PsxrPO6cxCwpa?domain=svcs.jenner.com> | View
Biography<http://protect-us.mimecast.com/s/6vW0C1wBwKUO2nv4u1HMc1?domain=jenner.com>

CONFIDENTIALITY WARNING: This email may contain privileged or confidential information and is for the sole use of the
intended recipient(s). Any unauthorized use or disclosure of this communication is prohibited. If you believe that you
have received this email in error, please notify the sender immediately and delete it from your system.
________________________________




                                                          3
